IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                               No. 06-31325                     September 28, 2007
                             Summary Calendar
                                                            Charles R. Fulbruge III
                                                                    Clerk



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

v.

BRANDON O. SMITH,

                                          Defendant-Appellant.




                Appeal from the United States District Court
                    for the Middle District of Louisiana
                           No. 3:05-CR-145-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Having entered a conditional guilty plea to possession with intent to dis-
tribute cocaine base and marihuana, carrying a firearm during and in relation

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31325

to a drug trafficking offense, and possession of a firearm by a felon, Brandon
Smith appeals the denial of a motion to suppress evidence seized during an in-
ventory search of his vehicle. Smith’s vehicle was impounded and inventoried
when he was unable to provide proof of insurance following a valid traffic stop.
      We see no error in the district court’s implicit finding that the vehicle in-
ventory occurred before Smith’s arrest and the discovery of contraband on his
person. See United States v. Casteneda, 951 F.2d 44, 48 (5th Cir. 1992). We
agree with the district court that the impoundment of Smith’s vehicle was proper
under Louisiana law and that the procedure used to inventory the vehicle was
acceptable. See Fields v. State, 714 So. 2d 1244, 1250-56 (La. 1998); United
States v. Lage, 183 F.3d 374, 380 (5th Cir. 1999). We likewise agree that the rel-
evant issue is the good-faith nature of the search rather than the exactness with
which non-incriminating items were documented. See United States v. Outlaw,
319 F.3d 701, 704 (5th Cir. 2003).
      AFFIRMED.




                                        2